The vendor of the premises in controversy knew that the vendee insisted upon the vendor's completing his contract of sale, and that he had refused to receive back the five hundred dollars paid as a part of the purchase price. It, therefore, became the duty of the vendor, upon perfecting his title to the premises, to tender performance to the vendee. But this he neglected to do; and, under the circumstances of this case, laches became a question of fact, which was finally disposed of by the Appellate Division.
CULLEN, Ch. J., VANN and HISCOCK, JJ., concur with WILLARD BARTLETT, J.; HAIGHT, J., reads dissenting memorandum with whom WERNER, J., concurs; GRAY, J., absent.
Judgment reversed, etc.